UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2262



WILLIE JAMES PRICE,

                                              Plaintiff - Appellant,

          and


VALERIE YOUNG,

                                                          Plaintiff,

          versus


RONALD C. MCCORMACK, Attorney; EDWARD F.
HALLORAN, Attorney; RUSSELL D. KNIGHT; GEORGE
MILLESON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1212-A)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Willie James Price, Appellant Pro Se. John Andrew Basham, HEILIG,
MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia; Charles Malcolm Lollar,
TANNER, MULKEY, GORDON & LOLLAR, P.C., Norfolk, Virginia; Edward F.
Halloran, Virginia Beach, Virginia; Russell D. Knight, Stafford,
Virginia; George Milleson, Stafford, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Willie James Price appeals the district court’s order dis-

missing his complaint for lack of jurisdiction and failure to state

a claim.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Price v. McCormack, No.

CA-01-1212-A (E.D. Va. Oct. 3, 2001).   We deny Appellees’ request

for sanctions.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2